                          Case 2:16-cv-08033-AB-FFM Document 306 Filed 12/10/18 Page 1 of 4 Page ID #:9131



                             1   Steven J. Rocci (admitted pro hac vice)
                                 srocci@bakerlaw.com
                             2   Kevin M. Bovard, SBN 247521
                                 kbovard@bakerlaw.com
                             3   BAKER & HOSTETLER LLP
                                 2929 Arch Street, 12th Floor
                             4   Philadelphia, PA 19104-2891
                                 Telephone: 215.568.3100
                             5   Facsimile: 215.568.3439
                             6   Attorneys for Defendant/Counter-Claimant
                                 GUEST-TEK INTERACTIVE
                             7   ENTERTAINMENT LTD.
                             8   (additional counsel listed on following page)
                             9                    IN THE UNITED STATES DISTRICT COURT
                            10                        CENTRAL DISTRICT OF CALIFORNIA
                            11                                    WESTERN DIVISION
B AKER & H OSTETLER LLP




                            12   NOMADIX, INC.,                                     Case No.: 2:16-cv-08033-AB-FFM
   A TTORNEYS AT L A W
      L OS A NGELES




                            13                Plaintiff,                            Honorable André Birotte Jr.
                            14          v.                                          GUEST-TEK INTERACTIVE
                                                                                    ENTERTAINMENT LTD.’S AND
                            15   GUEST-TEK INTERACTIVE                              GATE WORLDWIDE HOLDINGS
                                 ENTERTAINMENT LTD.,                                LLC’S STATUS REPORT
                            16
                                              Defendant/Counter-                    Status Conference: December 14, 2018
                            17                Claimant,                             Time:              11:00 a.m.
                                                                                    Courtroom:         7B
                            18          v.
                                                                                   Action Filed: 10/28/16
                            19   NOMADIX, INC.,                                    Amended Complaint Filed: 03/23/17
                            20                Counter-Defendant.
                            21
                            22
                            23
                            24
                            25
                            26
                            27
                            28

                                         GUEST-TEK INTERACTIVE ENTERTAINMENT LTD.’S AND GATE WORLDWIDE HOLDINGS LLC’S STATUS REPORT
                                                                                                        CASE NO.: 2:16-CV-08033-AB-FFM
                          Case 2:16-cv-08033-AB-FFM Document 306 Filed 12/10/18 Page 2 of 4 Page ID #:9132



                             1   Michael J. Swope (admitted pro hac vice)
                                 mswope@bakerlaw.com
                             2   BAKER & HOSTETLER LLP
                                 999 Third Avenue, Suite 3500
                             3   Seattle, WA 98104-4040
                                 Telephone:    206.332.1379
                             4   Facsimile:    206.624.7317
                             5   Michael R. Matthias, SBN 57728
                                 mmatthias@bakerlaw.com
                             6   Thomas D. Warren, SBN 160921
                                 twarren@bakerlaw.com
                             7   BAKER & HOSTETLER LLP
                                 11601 Wilshire Boulevard, Suite 1400
                             8   Los Angeles, CA 90025-0509
                                 Telephone: 310.820.8800
                             9   Facsimile: 310.820.8859
                            10   Attorneys for Defendant/Counter-Claimant
                                 GUEST-TEK INTERACTIVE
                            11   ENTERTAINMENT LTD.
B AKER & H OSTETLER LLP




                            12   Gregory B. Koltun (CA SBN 130454)
   A TTORNEYS AT L A W
      L OS A NGELES




                                 GKoltun@mofo.com
                            13   MORRISON & FOERSTER LLP
                                 707 Wilshire Boulevard
                            14   Los Angeles, California 90017-3543
                                 Telephone: 213.892.5200
                            15   Facsimile: 213.892.5454
                            16   Joseph L. Clasen (admitted pro hac vice)
                            17   jclasen@rc.com
                                 Ian T. Clarke-Fisher (admitted pro hac vice)
                            18   iclarke-fisher@rc.com
                            19   ROBINSON &COLE LLP
                                 666 Third Ave, 20th Floor
                            20   New York, NY 10017
                            21   Telephone: 212.451.2900
                                 Facsimile: 212.451.2999
                            22
                            23   Attorneys for Third Party
                                 GATE WORLDWIDE HOLDINGS LLC
                            24
                            25
                            26
                            27
                            28

                                         GUEST-TEK INTERACTIVE ENTERTAINMENT LTD.’S AND GATE WORLDWIDE HOLDINGS LLC’S STATUS REPORT
                                                                                                        CASE NO.: 2:16-CV-08033-AB-FFM
                          Case 2:16-cv-08033-AB-FFM Document 306 Filed 12/10/18 Page 3 of 4 Page ID #:9133



                             1          This case has been stayed so that a New York state court can resolve a
                             2   foreclosure and patent ownership dispute involving all of the licensed patents at
                             3   issue in this case. (D.I. 284.) The stay was extended to November 9, 2018 (D.I.
                             4   301), and then to December 14, 2018 while the New York action proceeded. (D.I.
                             5   305). The stay order kept under submission Gate Worldwide Holdings LLC’s
                             6   (“GWH”) pending motion to substitute, or in the alternative, to intervene (D.I. 193),
                             7   until the stay is lifted. (D.I. 284 at 2.)
                             8          Guest-Tek and GWH submit this status report pursuant to the Court’s
                             9   November 7, 2018 Order re Continuance of Status Conference and Litigation Stay
                            10   (D.I. 305). The parties were unable to agree upon a joint report, and Nomadix is
                            11   filing a separate report.
B AKER & H OSTETLER LLP




                            12          Today, Judge Ostrager (the judge in the New York action) entered an order
   A TTORNEYS AT L A W
      L OS A NGELES




                            13   stating that “all right, title and interest in and to all membership interests in”
                            14   InterTouch Holdings LLC (“InterTouch”), the parent and owner of the 100% of the
                            15   stock of plaintiff Nomadix, Inc., “be transferred to” GWH. Exhibit A.
                            16          Also, today, Intertouch, and its related company, interTouch Topco LLC,
                            17   filed Chapter 11 bankruptcy petitions that seek to stay “all attempts to collect debts
                            18   against them.” Exhibit B.
                            19          Further, the United States Patent and Trademark Office records reflect an
                            20   assignment of the licensed patents from Nomadix, Inc. to GWH. The enforceability
                            21   of that assignment has previously been called into question by Nomadix, and, as
                            22   Guest Tek and GWH understand it, the issue of ownership of the licensed patents
                            23   remains unresolved.
                            24          Under these circumstances, GWH asks the Court to extend the stay for a
                            25   period of 60 days or 14 days following the resolution of the Chapter 11 bankruptcy
                            26   proceedings, whichever comes first. To the extent the Chapter 11 bankruptcy
                            27   proceedings are still ongoing in 60 days, the parties will provide a joint status
                            28
                                                                                -1-
                                          GUEST-TEK INTERACTIVE ENTERTAINMENT LTD.’S AND GATE WORLDWIDE HOLDINGS LLC’S STATUS REPORT
                                                                                                         CASE NO.: 2:16-CV-08033-AB-FFM
                          Case 2:16-cv-08033-AB-FFM Document 306 Filed 12/10/18 Page 4 of 4 Page ID #:9134



                             1   update of the Chapter 11 bankruptcy proceedings. Guest-Tek joins in GWH’s
                             2   request.
                             3         Should the Court deny a further stay, GWH respectfully requests that the
                             4   Court provide a ruling on GWH’s Motion to Substitute, or in the alternative,
                             5   Intervene (D.I. 193) and the case schedule will need to be modified.
                             6
                             7
                             8   Dated: December 10, 2018                    Respectfully submitted,
                             9                                               BAKER & HOSTETLER LLP
                            10
                            11                                               By:     /s/Steven J. Rocci/
                                                                                     Steven J. Rocci
                                                                                     Michael J. Swope
B AKER & H OSTETLER LLP




                            12
   A TTORNEYS AT L A W




                                                                                     Michael R. Matthias
      L OS A NGELES




                            13                                                       Thomas D. Warren
                                                                                     Kevin M. Bovard
                            14                                               Attorneys for Defendant/Counter-Claimant
                            15                                               GUEST-TEK INTERACTIVE
                                                                             ENTERTAINMENT LTD.
                            16
                            17                                                ROBINSON & COLE LLP

                            18
                                                                              By:     /s/Joseph L. Clasen /
                            19                                                        Joseph L. Clasen
                                                                                      Ian T. Clarke-Fisher
                            20
                                                                              Attorneys for Third Party
                            21                                                GATE WORLDWIDE HOLDINGS LLC
                            22
                            23
                            24
                            25
                            26
                            27
                            28
                                                                                   -2-
                                            GUEST-TEK INTERACTIVE ENTERTAINMENT LTD.’S AND GATE WORLDWIDE HOLDINGS LLC’S STATUS REPORT
                                                                                                           CASE NO.: 2:16-CV-08033-AB-FFM
